Citation Nr: 0625265	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  05-13 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to December 
1958, and from February 1961 until his retirement in 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for PTSD.

The veteran indicated on his substantive appeal submitted in 
April 2005, that he wanted to testify at a hearing before a 
Veterans Law Judge at the Board.  Although a hearing was 
scheduled, the veteran's representative reported in October 
2005 that the veteran would not be able to attend the hearing 
and that the claim should proceed without the hearing.  


FINDING OF FACT

PTSD has not been demonstrated by the evidence of record.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim.

The appellant was not provided notice that a disability 
rating and an effective date would be assigned in the event 
of an award of the benefit sought.  Despite the inadequate 
notice provided to the appellant on these elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection for 
PTSD, any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication of the claim, the issue was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of the claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal. 

Duty to assist

With regard to the duty to assist, the record contains the 
service medical records, service personnel records and 
statements from the veteran.  The appellant has been afforded 
the opportunity for a personal hearing on appeal.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record.  The Board finds nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to the claim.  
Essentially, all available evidence that could substantiate 
each claim has been obtained.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The relevant evidence will be summarized 
where appropriate, and the Board's analysis will focus on 
what the evidence shows, or does not show, in support of the 
claim.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

The evidence supporting the veteran's claim consists solely 
of his allegations.  He claims that he has PTSD due to his 
service in Vietnam.  He asserts that he was exposed to sniper 
fire and firefights while patrolling on gunboats when he was 
attached to the 366th SPS in Vietnam.  The personnel records 
do confirm that the veteran was assigned to this unit 
beginning in February 1970.  

The evidence against the veteran's claim includes the fact 
that he has not provided any medical evidence showing that he 
is being treated for PTSD.  The service medical records are 
negative for complaints or findings suggestive of PTSD.  
While the Board acknowledges that the veteran related a 
history of occasional depression in June 1975, on a report of 
medical history in February 1976, he attributed it to cross 
training and stress in his new job.  It was further indicated 
that no treatment had been sought.  A psychiatric evaluation 
on the retirement examination in February 1976 was normal.  

The veteran submitted a claim for service connection in 
January 2003, and reported that PTSD began in 1976.  Although 
the form gave him the opportunity to list the treatment he 
had received for PTSD, he did not indicate that he had ever 
received treatment for it.  Similarly, in response to a 
request for information concerning his stressors, the veteran 
simply said that he had gone on patrols on gunboats on the 
river.  He did not describe any specific stressor, and he 
could not recall the names of any casualties.  The Board 
emphasizes that there is no medical evidence reflecting a 
diagnosis of PTSD.  Indeed, the veteran has not referred to 
any treatment for PTSD.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
In the absence of proof of a present disability, there can be 
no valid claim.  Since the veteran has not described any 
stressor and in view of the fact that there is no current 
evidence that he has PTSD, the Board finds that there is no 
reason for a VA examination, as he has requested.  The Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for PTSD.  



ORDER

Service connection for PTSD is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


